DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/20/2022 has been entered.
 
Claims 1-48 are pending.

Response to Arguments
Applicant’s amendments and remarks filed with an RCE on 06/20/2022 have been fully considered but they are moot in light of the new grounds of rejection presented below and required by the amendments.
With regards to the Takeda reference, Applicant argues that it describes “different numerologies that are used for different RATs.” But that Takeda does not teach or suggest “a plurality of frequency bands associated with a new radio network,” where “each frequency band of the plurality of frequency bands associated with the new radio network is associated with one or more respective tone spacings for synchronization signals”. However, it is noted that Takeda discloses new radio (i.e. 5G) includes a number of frequencies (e.g. wide frequencies 1 – 100 GHz) associated with a plurality of numerologies each with a different subcarrier spacing (or tone spacing) (paragraph 0034), and wherein in 5G communication (that requires the use of the 5G frequencies mentioned above), a synchronization channel comprises a subcarrier spacing (for example 15kHz) (paragraphs 0052-0057), and the subcarrier spacing for the subsequent communications can be a different spacing than the one detected for the synchronization signal (paragraphs 0055-0059). Thus, the reference is believed to meet the claim limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 9-18, 20, 24-33, 35 and 39-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (USPN 11,212,147; hereinafter Ma) in view of Takeda et al. (US Patent Application Publication 2019/0029003; hereinafter Takeda).
Regarding claims 1, 16, 31 and 46 Tsai discloses a method, an apparatus, a non-transitory computer-readable medium storing code for wireless communication at a user equipment (UE), comprising:
a processor (fig. 5, processor 504);
memory coupled with the processor (fig. 5, memory 506); and
instructions stored in the memory and operable, executed by the processor (col. 9, lines 15-20);
means for identifying a tone spacing scheme that includes different tone spacings for wireless communications (col. 2, lines 48-64; wherein instructions are provided to UEs to identify a numerology among multiple numerologies (e.g. numerology being equivalent to tone spacing scheme) that the UE will use for communication), the tone spacing scheme indicating a plurality of frequency bands associated with a new radio network (col. 4, lines 57-67; col. 5, lines 16-36, 50-62; tables 1-3; wherein each candidate numerology (or tone spacing scheme) indicates a plurality of bands associated with 5G, like for example 0.6 – 2 GHz, or 2 – 4 GHz, or 4 – 6 GHz, or 0.6 – 3 GHz, or 3 – 6 GHz, or 6 – 60 GHz, also see from col. 1, lines 20-25 that these configurations are related to next-generation networks or new radio networks), and
means for communicating with a wireless device according to the identified tone spacing scheme (col. 2, lines 42-48; wherein the candidate numerology is used for communication between the network and users).
Ma fails to explicitly disclose but Takeda in the same field of endeavor related to radio communications in next-generations networks, discloses wherein each frequency band of the plurality of frequency bands associated with the new radio network is associated with one or more respective tone spacings (paragraph 0034; wherein new radio (i.e. 5G) includes a number of frequencies (i.e. wide frequencies 1 – 100 GHz) associated with a plurality of numerologies each with a different subcarrier spacing (or tone spacing)) for synchronization signals (paragraphs 0052-0057; wherein in 5G communication (that requires the use of the 5G frequencies mentioned above), a synchronization channel comprises a subcarrier spacing (for example 15kHz)), the one or more respective tone spacings for synchronization signals being different from a tone spacing for other channels of communications (paragraphs 0055-0059; wherein the subcarrier spacing for the subsequent communications can be a different spacing than the one detected for the synchronization signal). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Ma with the teachings of Takeda, in order to suppress deterioration of frequency usage efficiency (Takeda: paragraph 0047).
Regarding claims 2, 17, and 32 the modified Ma discloses the method of claim 1, the apparatus of claim 16, and the apparatus of claim 31, wherein identifying the tone spacing scheme comprises: identifying the tone spacing scheme from a plurality of available tone spacing schemes (Ma: col. 2, lines 53-64; wherein a numerology is selected from a set of numerologies), wherein each available tone spacing scheme of the plurality is associated with a different frequency band (Ma: col. 2, lines 39-45; wherein different numerologies can be pre-associated with a carrier or band).
Regarding claim 3, 18 and 33 the modified Ma discloses the method of claim 1, the apparatus of claim 16, and the apparatus of claim 31, wherein the identified tone spacing scheme corresponds to a frequency band associated with communications with the wireless device (Ma: col. 2, lines 39-45; wherein different numerologies can be pre-associated with a carrier or band).
Ma fails to explicitly disclose but Takeda in the same field of endeavor related to radio communications in next-generations networks, discloses wherein communicating with the wireless device comprises: using one or more different tone spacings for each stage of different stages of wireless communications in accordance with the identified tone spacing scheme (paragraphs 0054-0059; wherein a synchronization stage can use a numerology and subcarrier spacing that can be different to the numerology and spacing used in transmission of data, for example). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Ma with the teachings of Takeda, in order to suppress deterioration of frequency usage efficiency (Takeda: paragraph 0047).
Regarding claims 5, 20, and 35 the modified Ma discloses the method of claim 3, the apparatus of claim 18, and the apparatus of claim 33, wherein communicating with the wireless device comprises: participating in data communications with the wireless device in accordance with the identified tone spacing scheme over a data channel (col. 2, lines 48-53; wherein the determined numerology is used to communicate the data signal). 
Ma fails to explicitly disclose but Takeda in the same field of endeavor related to radio communications in next-generations networks, discloses wherein a tone spacing for the data communications over the data channel is different from a tone spacing for other stages or channels of communication with the wireless device (Tsai: paragraphs 0204-0211, 0220-0234; wherein the data channel uses a numerology distinct to the sync numerology). (paragraphs 0054-0059; wherein a synchronization stage can use a numerology and subcarrier spacing that can be different to the numerology and spacing used in transmission of data, for example). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Ma with the teachings of Takeda, in order to suppress deterioration of frequency usage efficiency (Takeda: paragraph 0047).
Regarding claims 9, 24, and 39 the modified Tsai discloses the method of claim 1, the apparatus of claim 16, and the apparatus of claim 31. Ma fails to explicitly disclose but Takeda in the same field of endeavor related to radio communications in next-generations networks, discloses wherein: the synchronization signals comprise a primary synchronization signal (PSS), a secondary synchronization signal (SSS), a physical broadcast channel (PBCH), an extended synchronization signal (ESS), or combinations thereof (paragraph 0049; PSS, SSS, ePSS, eSSS). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Ma with the teachings of Takeda, in order to suppress deterioration of frequency usage efficiency (Takeda: paragraph 0047).
Regarding claims 10, 25, and 40 the modified Tsai discloses the method of claim 1, the apparatus of claim 16, and the apparatus of claim 31. Ma fails to explicitly disclose but Takeda in the same field of endeavor related to radio communications in next-generations networks, discloses wherein: the tone spacing of at least one synchronization signal of the synchronization signals is different from at least one other synchronization signal (paragraph 0056; wherein the UE decodes a sync signal for each numerology), wherein the at least one other synchronization signal comprises a primary synchronization signal (PSS), a secondary synchronization signal (SSS), a physical broadcast channel (PBCH), an extended synchronization signal (ESS), or combinations thereof (paragraphs 0049, 0056; PSS, SSS, ePSS, eSSS). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Ma with the teachings of Takeda, in order to suppress deterioration of frequency usage efficiency (Takeda: paragraph 0047).
Regarding claims 11, 26, and 41 the modified Ma discloses the method of claim 1, the apparatus of claim 16, and the apparatus of claim 31, wherein identifying the tone spacing pacing scheme comprises: receiving an indication of the identified tone spacing scheme via a synchronization channel, a control channel, a physical broadcast channel (PBCH), a radio resource control (RRC) message, a master information block (MIB), a system information block (SIB), or combinations thereof (col. 4, lines 9-13; RRC used for communicating the carrier).
Regarding claims 12, 27, and 42 the modified Ma discloses the method of claim 11, the apparatus of claim 26, and the apparatus of claim 41. Ma fails to explicitly disclose but Takeda in the same field of endeavor related to radio communications in next-generations networks, discloses wherein: the SIB comprises minimum system information or other system information (paragraphs 0051-0052; SIB comprises system information block). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Ma with the teachings of Takeda, in order to suppress deterioration of frequency usage efficiency (Takeda: paragraph 0047).
Regarding claims 13, 28, and 43 the modified Ma discloses the method of claim 1, the apparatus of claim 16, and the apparatus of claim 31, wherein identifying the tone spacing scheme comprises: identifying the tone spacing scheme via a characteristic of a primary synchronization signal (PSS), a secondary synchronization signal (SSS), an extended synchronization signal (ESS), a reference signal, or combinations thereof (col. 2, lines 48-53; col. 4, lines 4, lines 18-25; wherein the indication can be provided in a reference signal).
Regarding claims 14, 29, and 44 the modified Ma discloses the method of claim 13, the apparatus of claim 28, and the apparatus of claim 43, wherein the characteristic comprises a number of repetitions, a number of tones, a pattern of tones, or combinations thereof (col. 4, lines 4, lines 18-25; number of repetitions of the reference signal).
Regarding claims 15, 30, and 45 the modified Ma discloses the method of claim 1, the apparatus of claim 16, and the apparatus of claim 31, wherein identifying the tone spacing scheme comprises: identifying the tone spacing scheme for either a current subframe or a future subframe for communications with the wireless device (col. 2, lines 48-53; numerology for upcoming data signal).
Regarding claims 47 and 48 the modified Ma discloses the method of claim 1 and the apparatus of claim 16, further comprising: receiving an indication of a second tone spacing for an additional frequency band associated with communications with the wireless device (fig. 3, for example, wherein at least two indications are sent from different sets of numerologies); and communicating with the wireless device according to the second tone spacing (col. 2, lines 42-48; wherein the candidate numerology is used for communication between the network and users).

Allowable Subject Matter
Claims 4, 6-8, 19, 21-23, 34 and 36-38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
2020/0314908 to Hwang et al. – that teaches next generation wireless communication system, a case of a different numerology (e.g., a case of a different subcarrier spacing or a different TTI length, a case of a different band (e.g., above 6 GHz or below 6 GHz) to which an operation carrier frequency belongs, etc.) may be supported; where a random access procedure type may be configured implicitly according to an operation service and/or numerology.
2019/0132172 to Saito et al. – in future radio communication systems in which one or more numerologies are likely to be introduced, if DL reference signals (RSs) and/or the like of existing formats are used, there is a possibility that the DL reference signals and/or the like cannot be arranged (mapped) adequately, or that the target performance cannot be achieved with the DL reference signals and/or the like of existing formats. Therefore, formats for DL reference signals and so on that are suitable for future radio communication systems are in demand. The present invention has been made in view of the above, and it is therefore an object of the present invention to provide a radio base station, a user terminal and a radio communication method that make it possible to implement a format for DL reference signals and/or the like that is suitable for future radio communication systems.
2019/0109695 to Kim et al. – which discloses an NR system may support different numerologies, and the different numerologies may be multiplexed in the same carrier.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aixa A Guadalupe-Cruz whose telephone number is (571)270-7523.  The examiner can normally be reached on Monday - Thursday 6AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Aixa Guadalupe-Cruz/
Examiner
Art Unit 2466

/JAE Y LEE/Primary Examiner, Art Unit 2466